


INDEPENDENT CONTRACTOR AGREEMENT


This Agreement is made this 9th day of November 2012, by and between Prestige
Cruise Services, LLC, 8300 N.W. 33 Street, Suite 100, Miami, Florida 33122,
(“Company”) and Mark Conroy (“Independent Contractor”).


Whereas, Company is engaged in the passenger cruise industry and desires to have
Independent Contractor provide consulting services for and on behalf of Company
and Independent Contractor agrees to perform these services for Company under
the terms and conditions set forth in this Agreement.


In consideration of the mutual promises set forth in this contract, it is agreed
by and between Company and Independent Contractor:


1.    DESCRIPTION OF WORK: Independent Contractor will act as an advisor to the
CEO and President of Prestige Cruise Holdings, Inc.


2.    PAYMENT:
A.    Beginning January 31, 2013, Company will pay Independent Contractor the
sum of $550,000 for the work to be performed under this Agreement, plus $32,530
for COBRA payments, $5,908 for UNUM and $26,400 for a car allowance according to
the following schedule: $64,838 on January 31, 2013, $275,000 divided into 22
equal monthly payments beginning March 1, 2013, and a lump sum payment of
$275,000 on January 31, 2015;
B.    Contractor shall be entitled to one free cruise per calendar year
beginning January 31, 2013, and ending December 31, 2015; and
C.    On January 31, 2013, (“Grant Date”) Prestige Cruises International, Inc.
(“Parent”) will grant Contractor a stock option (the “Option”) under the
Parent’s 2008 Stock Option Plan (the “Stock Plan”) to purchase 100,000 shares
(the “Intended Option”) of the Parent’s common stock at a price per share at the
greater of $8.85 or Fair Market Value (as defined in the Stock Plan).  If the
Fair Market Value as a share of Parent’s common stock on the Grant Date is
greater than $8.85 then the Parent will increase the Intended Option so that the
Contractor receives options equal to the Total Effective Exercise Cost (Total
Effective Exercise Cost means Fair Market Value times 100,000 shares divided by
the $8.85 per share rounded to the nearest whole option.)   




3.    EXCLUSIVITY: Independent Contractor agrees to provide services on an
exclusive basis and will not accept or participate in any consulting arrangement
or business during the first three months of this Agreement.


4.    COVENANT NOT TO COMPETE: Contractor expressly agrees that during the term
of this Agreement, he will not directly or indirectly through other Person
engage in, enter the employ of, render any services to, have any ownership
interest in, nor participate in the financing, operation, management or control
of any Competing Business. "Directly

1



--------------------------------------------------------------------------------




or indirectly through any other Person engage in” shall include, but not be
limited to, any direct or indirect ownership or profit participation interest in
such enterprise, whether as owner, stockholder, member, partner, joint venture
or otherwise, and shall include any direct or indirect participate in such
enterprise as employee, consultant, director, officer, licensor of technology or
otherwise. For purposes of this Agreement, Competing Business means a Person
anywhere in the continental United States and elsewhere in the world where the
Company and its Affiliates engage in business, or reasonably anticipate engaging
in business that competes, or at any time during the past 12 months has
competed, with the Company or any of its Affiliates in the passenger ship cruise
industry. It being understood that nothing contained herein shall prevent
Contractor from owning Two percent or less of any publicly traded stock of any
company engaged in the passenger cruise ship industry. Contractor acknowledges
that any breach of this covenant not to compete will cause irreparable harm to
Company. In the event of such breach or threatened breach by Contractor of the
provisions of this paragraph, Company shall be entitled to an injunction
restraining Contractor from rendering services to any person, firm or
corporation, association, partnership or other entity, which is a competitor of
Company. Contractor acknowledges that Company is engaged in the passenger ship
cruise business throughout the world and that the marketplace for the Employer's
services is worldwide. Contractor further covenants and agrees that the
geographic area, length of term and types of activities restrictions
(non-competition restrictions) contained herein are reasonable and necessary to
protect the legitimate business interests of Company because of the scope of
Company’s business. Notwithstanding this paragraph, Company acknowledges that
Contractor’s spouse currently provides marketing services to A-ROSA in
connection with river cruises in North America.


5.    NON-SOLICITATION. Contractor agrees that, during the term of this
Agreement, he will not, directly or indirectly through any other Person (a)
induce or attempt to induce any employee or independent contractor of the
Company or any Affiliate of the Company to leave the employ or service, as
applicable, of the Company or such Affiliate, or in any way interfere with the
relationship between the Company or any such Affiliate, on the one hand, and any
employee or independent contractor thereof, on the other hand; (ii) hire any
person who was an employee of the Company or an Affiliate of the Company until
twelve months after such individual’s employment relationship with the Company
or such Affiliate has been terminated; (iii) influence or attempt to influence
customers, vendors, suppliers, licensors, lessors, joint venturers, associates,
consultants, agents or partners of the Company or any Affiliate of the Company
to divert their business away from the Company or any such Affiliate; or (iv)
otherwise interfere with, disrupt or attempt to disrupt the business
relationships, contractual or otherwise, between the Company or any Affiliate of
the Company, on the one hand, and any of its or their customers, suppliers,
licensors, lessors, joint venturers, associates, officers, employees,
consultants, managers, partners, members or investors, on the other hand.


6.    RELATIONSHIP OF PARTIES: The Parties intend that an independent
contractor-employer relationship will be created by this Agreement. The Parties
agree that Independent Contractor is not an employee of Company for any purpose.
Any contribution or payment levied by any foreign, federal, state or local law
based upon any employment by Independent

2



--------------------------------------------------------------------------------




Contractor shall be borne and paid by, and shall be the exclusive responsibility
of, the Independent Contractor. Independent Contractor shall prepare and file
when due all tax returns, reports and other documents required to be filed by
Independent Contractor in connection with this Agreement.


7.    TERM: The Agreement shall remain in force beginning January 31, 2013,
through and including January 31, 2015, unless other agreed in writing by the
Parties.


8.    REPORTING: Independent Contractor will report to Kunal Kamlani, President
and COO, regarding all duties undertaken and services provided in connection
with this Agreement.


9.    CONFIDENTIALITY AND NO DISPARAGEMENT. Contractor agrees not to make
critical, negative or disparaging remarks about the Company, its affiliates,
services, products, employees, officers, directors or agents to others.
Contractor acknowledges that the trade secrets of Company, private or secret
processes as they exist from time to time, and information concerning customers,
products, developments, procedures, techniques, improvements, designs, styles,
plans, competitive strategies, sketches, renderings, other drawings, test data,
computer programs, progress reports, materials, costs, revenues, profits,
losses, finances, forecasts, specifications, methods, research, procurement and
sales activities, promotions, and pricing techniques of or related to Company as
well as information relating to the management, operation or planning of Company
are valuable, special and unique assets of Company, access to and knowledge of
which may be given to the Contractor in the performance of Independent
Contractor’s duties hereunder (collectively, “Proprietary Information”). In
light of the highly competitive nature of the industry in which Company conducts
its business, Independent Contractor agrees that all Proprietary Information
heretofore or in the future obtained by Independent Contractor as a result of
Independent Contractor’s association with Company shall be considered
confidential. In recognition of this fact, Independent Contractor agrees that,
without the prior written consent of the Company, Independent Contractor will
not, during and after the term of this Agreement, disclose any of such
Proprietary Information to any person or entity, other than to an employee,
agent or independent contractor of Company to whom disclosure is reasonably
necessary or appropriate in connection with the performance by Independent
Contractor of the duties set forth in this Agreement, for any reason or purpose
whatsoever and he will not make use of any Proprietary Information for his own
purposes or for the benefit of any person or entity (except Company) under any
circumstances; provided, however, the Proprietary Information shall not include
any information known generally to the public (other than as a result of
unauthorized disclosure by Independent Contractor) or any information required
by law to be disclosed by the Independent Contractor. Contractor agrees to keep
the terms and conditions of this Agreement completely confidential and not to
disclose or discuss it with anyone other than 1) Contractor’s spouse,
significant other or immediate family members; 2) Contractor’s attorney; or 3)
Contractor’s qualified tax advisor.



3



--------------------------------------------------------------------------------




10.    NOTICES: All notices, requests, demand or other communications required
or permitted to be given herein shall be deemed given if in writing, sent by
courier, or registered mail, return receipt requested, properly addressed to
Company or Independent Contractor, as the case may be, at the addresses set
forth below or at such address as the parties may direct from time to time in
like manner:


If to the Company:


Kunal Kamlani
President & COO
Prestige Cruise Holdings, Inc.
8300 NW 33rd Street, Suite 100
Miami, FL 33122


With a copy to: Corporate Counsel
                    
If to Independent Contractor:        
            
Mark Conroy
_______________
_______________


11.    GOVERNING LAW: Any dispute arising out of or in connection with this
Agreement shall be determined by the courts of Miami-Dade County, State of
Florida. This Agreement shall be governed by the laws of the State of Florida,
unless otherwise indicated.


12.    AMENDMENTS: This Agreement may not be altered, suspended or otherwise
modified except in writing signed by the party to be charged.




WHEREOF, the parties have caused this Agreement to be signed as of the effective
date.




COMPANY:                     INDEPENDENT CONTRACTOR
Prestige Cruise Services, LLC






/s/ Kunal Kamlani         /s/ Mark Conroy
Kunal Kamlani, President & COO    Mark Conroy




Date: November 9, 2012     Date: November 9, 2012




The remainder of this page intentionally left blank.

4

